IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00121-CR

JEFFREY DEAN GERRON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 40th District Court
                               Ellis County, Texas
                            Trial Court No. 36,660CR


                                     OPINION

      Jeffrey Dean Gerron was convicted on nine of ten counts of possession of child

pornography, and he was sentenced to consecutive terms of nine years in prison on each

count. Act of May 27, 1985, 69th Leg., R.S., ch. 530, § 2, 1985 Tex. Gen. Laws 2133, 2134,

amended by Act of May 29, 1999, 76th Leg., R.S., ch. 1415, § 22(c), 1999 Tex. Gen. Laws

4831, 4841 (current version at TEX. PENAL CODE ANN. § 43.26 (West Supp. 2016)).

      In ten issues, Gerron complains that (1) the evidence was insufficient for the jury

to have found beyond a reasonable doubt that the images in six of the photographs were
that of females under the age of 18; (2) subsection 43.25(a)(2) of the Penal Code is facially

unconstitutional; (3) the trial court abused its discretion by admitting hearsay testimony

of a law-enforcement officer from Norway; (4) the admission of the Norwegian law-

enforcement officer’s testimony violated the Confrontation Clause; (5) the trial court

abused its discretion in admitting 491 photographs as extraneous-offense evidence; (6)

the trial court abused its discretion in allowing testimony regarding approximately 11,000

images that were found on Gerron’s computer; (7) the trial court abused its discretion by

admitting a 64-page list of files that had been downloaded onto Gerron’s computer; (8)

the trial court abused its discretion by excluding several books that Gerron had offered

into evidence; (9) the trial court erred by ordering that Gerron’s sentences be served

consecutively; and (10) the trial court abused its discretion by admitting an anime

drawing during the punishment phase.

        We will affirm.

         CONSTITUTIONALITY OF PENAL CODE SUBSECTION 43.25(a)(2)

        We begin with Gerron’s second issue, which asserts that the trial court erred by

denying Gerron’s motion to quash the indictment, which asserted that the term “lewd

exhibition” of a child’s genitals in subsection 43.25(a)(2) of the Penal Code is vague,

rendering the statute facially unconstitutional. Section 43.26(b)(2) provides that “sexual

conduct” “has the meaning assigned by Section 43.25.”           TEX. PENAL CODE ANN. §

43.26(b)(2). Subsection 43.25(a)(2) of the Penal Code provides:

        “Sexual conduct” means sexual contact, actual or simulated sexual
        intercourse, deviate sexual intercourse, sexual bestiality, masturbation,


Gerron v. State                                                                        Page 2
        sado-masochistic abuse, or lewd exhibition of the genitals, the anus, or any
        portion of the female breast below the top of the areola.

TEX. PENAL CODE ANN. § 43.25(a)(2) (West 2011) (emphasis added). Gerron contends that

the portion of the statute’s subsection regarding “lewd exhibition” is facially

unconstitutional because, by not defining “lewd exhibition,” it fails to provide adequate

notice of what conduct is prohibited. Gerron also argues that the statute is void for

vagueness because it fails to define the criminal offense with sufficient definiteness that

ordinary people can understand what conduct is prohibited and in a manner that does

not permit arbitrary and discriminatory enforcement.

        To prevail on a facial challenge to a statute, a party must establish that the statute

always operates unconstitutionally in all possible circumstances. State v. Rousseau, 396
S.W.3d 550, 557 (Tex. Crim. App. 2013). A facial challenge to a statute is the most difficult

challenge to mount successfully because the challenger must establish that no set of

circumstances exists under which the statute will be valid. Santikos v. State, 836 S.W.2d
631, 633 (Tex. Crim. App. 1992). Whether a statute is facially unconstitutional is a

question of law that we review de novo. Ex parte Lo, 424 S.W.3d 10, 14 (Tex. Crim. App.

2013). When the constitutionality of a statute is attacked, we begin with the presumption

that the statute is valid and that the legislature has not acted unreasonably or arbitrarily.

Id. at 14-15. The burden normally rests upon the person challenging the statute to

establish its unconstitutionality. Id. at 15. In the absence of contrary evidence, we will

presume the legislature acted in a constitutionally sound fashion. Rodriguez v. State, 93
S.W.3d 60, 69 (Tex. Crim. App. 2002).


Gerron v. State                                                                         Page 3
        “A statute is void for vagueness if it fails to define the criminal offense with

sufficient definiteness that ordinary people can understand what conduct is prohibited

and in a manner that does not permit arbitrary and discriminatory enforcement.”

Lawrence v. State, 240 S.W.3d 912, 915 (Tex. Crim. App. 2007). Because a party must show

that the law is impermissibly vague in all of its applications, “a plaintiff who engages in

some conduct that is clearly proscribed cannot complain of the vagueness of the law as

applied to the conduct of others. A court should therefore examine the complainant’s

conduct before analyzing other hypothetical applications of the law.” Village of Hoffman

Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 495, 102 S. Ct. 1186, 1191, 71 L. Ed. 2d
362 (1982).

        Gerron does not argue that the statute is vague as to his conduct by challenging

the sufficiency of the evidence as it relates to the lewdness of the images that he was

convicted of possessing. Therefore, Gerron has not met his burden of establishing that

the term “lewd exhibition” is unconstitutional in all of its applications.

        Additionally, a statute is not unconstitutionally vague merely because it fails to

define words or phrases. Engelking v. State, 750 S.W.2d 213, 215 (Tex. Crim. App. 1988).

Instead, undefined terms in a statute are to be given their plain and ordinary meaning.

Watson v. State, 369 S.W.3d 865, 870 (Tex. Crim. App. 2012). Words defined in dictionaries

and with meanings so well known as to be understood by a person of ordinary

intelligence are not considered vague and indefinite. Id.; see TEX. GOV’T CODE ANN. §

311.011(a) (West 2013) (providing that statutory “[w]ords and phrases shall be read in

context and construed according to the rules of grammar and common usage”). The term

Gerron v. State                                                                         Page 4
“lewd exhibition,” as used in the statute, is defined in dictionaries and is so well known

as to be understood by a person of ordinary intelligence. See Watson, 369 S.W.3d at 870;

see also Goodson v. State, No. 02-01-458-CR, 2003 WL 1894578, at *3 (Tex. App.—Fort Worth

Apr. 17, 2003, pet. ref’d) (mem. op., not designated for publication) (“lewd exhibition”

not unconstitutionally vague); Garay v. State, 954 S.W.2d 59, 63 (Tex. App.—San Antonio

1997, pet. ref’d) (same). Accordingly, the statute is not void for vagueness. We overrule

issue two.

                            SUFFICIENCY OF THE EVIDENCE

        In his first issue, Gerron complains that the evidence was insufficient for the jury

to have found beyond a reasonable doubt that the females depicted in counts 1, 2, 5, 6, 8,

and 10 were under the age of 18. Because Gerron was found not guilty of count one, we

will not address that image.

        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

        In determining whether the evidence is legally sufficient to support a
        conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
        13 (Tex. Crim. App. 2007). This “familiar standard gives full play to the
        responsibility of the trier of fact fairly to resolve conflicts in the testimony,
        to weigh the evidence, and to draw reasonable inferences from basic facts
        to ultimate facts.” Jackson, 443 U.S. at 319. “Each fact need not point directly
        and independently to the guilt of the appellant, as long as the cumulative
        force of all the incriminating circumstances is sufficient to support the
        conviction.” Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011).

Gerron v. State                                                                             Page 5
        If the record supports conflicting inferences, we must presume that the factfinder

resolved the conflicts in favor of the prosecution and therefore defer to that

determination. Jackson, 443 U.S. at 326. Further, direct and circumstantial evidence are

treated equally: “Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt.” Hooper, 214 S.W.3d at 13. Finally, it is well established that the factfinder

is entitled to judge the credibility of witnesses and can choose to believe all, some, or none

of the testimony presented by the parties. Chambers v. State, 805 S.W.2d 459, 461 (Tex.

Crim. App. 1991).

        Our review of “all of the evidence” includes evidence that was both properly and

improperly admitted. Conner v. State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001).

        Dr. Jayme Coffman, the State’s expert in child anatomy, testified that she could not

make a determination that the females portrayed in counts (and exhibits) 5, 6, 8, and 10

were under the age of 18.1 Because of this testimony, Gerron contends that if an expert

could not determine the age of the females in those photographs, a jury could not

determine beyond a reasonable doubt that the females were under the age of 18 when the

photographs were taken.

        Dr. Coffman was the medical director of the Care Team, which is a child-abuse

program at Cook Children’s Medical Center in Fort Worth. Dr. Coffman testified as a



1Given Gerron’s reason for appealing the age issue for exhibits 5, 6, 8, and 10—Dr. Coffman’s inability to
determine if the pictured females were under the age of 18—we are puzzled by Gerron’s sufficiency
challenge to count 2 because Dr. Coffman testified about it as follows: “This one I thought was under the
age of 18.” We will nevertheless address exhibit 2, the image for count 2.
Gerron v. State                                                                                    Page 6
medical expert in identifying the age range of a female child using, as a guide, the four

levels of puberty pertaining to breast and genitalia development: pre-puberty (or no

signs of puberty); early puberty; late puberty; and adult body style.                             Of the ten

photographs that Gerron was on trial for, Dr. Coffman testified that, in her opinion, the

girls depicted in exhibits 2, 3, 4, 7, and 9 were under the age of 18. Dr. Coffman testified

that she could not make a determination from the images whether the girls in exhibits 1,

5, 6, 8, or 10 were under the age of 18,2 but she did not testify that she believed that the

girls depicted in any of the images were over the age of 18.

        Determination of the age of a child in a possession of child pornography case is a

fact issue for the factfinder to decide. Carter v. State, No. 05-05-01424-CR, 2006 WL
3628889, at *5-6 (Tex. App.—Dallas Dec. 14, 2006, pet ref’d) (mem. op., not designated for

publication); TEX. PENAL CODE ANN. § 43.25(g).                        The factfinder may make this

determination by any of several methods: (1) personal inspection of the child; (2)

inspection of the photograph or motion picture that shows the child engaging in the

sexual performance; (3) oral testimony by a witness to the sexual performance as to the

age of the child based on the child’s appearance at the time; (4) expert medical testimony

based on the appearance of the child engaging in the sexual performance; or (5) any other

method authorized by law or by the rules of evidence at common law. TEX. PENAL CODE

ANN. § 43.25(g).         The factfinder may also use common sense and apply common


2 Because Gerron was found not guilty of possessing the image in Count 1, Gerron’s inclusion of it in this
issue is also puzzling, and we will not address it. We note, however, that Dr. Coffman explained that she
could not make a medical determination on the age range for the female in exhibit 1 because “the image is
very pixelated so it’s kind of blurred, so it makes it difficult. So when I’m trying to look at the breast
contour to see if there is breast tissue, due to the shadows and the pixelation, for me it was difficult to say.”
Gerron v. State                                                                                          Page 7
knowledge, observation, and experience gained in the ordinary affairs of life when giving

effect to the inferences that may reasonably be drawn from the evidence. See Carter, 2006
WL 3628889, at *5 (citing Griffith v. State, 976 S.W.2d 686, 690 (Tex. App.—Tyler 1997, pet.

ref’d)).

          Expert testimony is not required to determine a child’s age in a child-pornography

possession case. See TEX. PENAL CODE ANN. § 43.25(g). The purpose of expert testimony

is to assist the jury, and an expert’s opinion is not determinative of an ultimate fact

question. See TEX. R. EVID. 702. The jury is free to accept or reject some or all of the

testimony of an expert witness. See Carter, 2006 WL 3628889, at *5 (citing McGalliard v.

Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986) (judgments and inferences of experts not

conclusive on jury or trier of fact); and SAS & Assocs., Inc. v. Home Mktg. Serv’g, Inc., 168
S.W.3d 296, 300 (Tex. App.—Dallas 2005, pet. denied)).

          Additionally, Bjorn Ludvigsen, a law-enforcement officer with the National

Criminal Police of Norway, testified that he was involved in an investigation of two girls

from Norway named Maria and Ellen. Ludvigsen testified that Maria and Ellen were the

girls depicted in exhibits 5, 8, 9, and 10 and that their ages were 10 and 11 when the

photographs were taken in Norway.3 Ludvigsen had seen those images numerous times

in his investigations of child exploitation and said that exhibits 5 and 10 were

photographs of Ellen and exhibits 8 and 9 were photographs of Maria. The computer-

forensic expert testified that the images in exhibits 5, 8, and 10 were entitled




3   We discuss Ludvigsen’s testimony in greater detail in issue three.
Gerron v. State                                                                        Page 8
“HotArtChildModels.”

           Except for exhibit 8, all of the photographs show the subject female’s face and most

of her body; exhibit 8 is a close-up photograph of a female’s anus and vagina from a

posterior view. Regarding exhibit 8, Dr. Coffman said that she could not make an age-

range determination because the labia majora was closed. As mentioned above, Dr.

Coffman testified that the girl depicted in exhibit 9 (Maria, according to Ludvigsen) was

under the age of 18, and Ludvigsen said that exhibit 8 is also a photograph of Maria.

           The trial court admitted, over Gerron’s objections, extraneous-offense evidence

offered by the State to prove that Gerron knew that, for the ten images for which he was

indicted, those images depicted females under the age of 18. The extraneous-offense

evidence consisted of: (1) 491 photographs that were images of girls under the age of 18

in sexually provocative poses and were a mixture of child pornography and “erotica”

(clothed children who are provocatively posed); (2) testimony that approximately 11,000

images found on Gerron’s computer were of children; and (3) a 64-page log of files that

Gerron purportedly downloaded and that contained many downloads with titles that

specifically referred to young girls and sexual conduct.4

           Here, the jury, as the factfinder, reviewed the images and other evidence and

determined that the girls depicted in exhibits 2 through 10 were under the age of 18 at

the time that the images were made. Viewing the evidence in the light most favorable to

the judgment, we conclude that the evidence is sufficient to support the jury’s guilty




4   We discuss this extraneous-offense evidence in greater detail in issues five, six, and seven.
Gerron v. State                                                                                     Page 9
findings. We overrule issue one.

                  ADMISSION OF EXTRANEOUS-OFFENSE EVIDENCE

        We now move to issues five through seven. In issue five, Gerron complains that

the trial court abused its discretion by admitting 491 images that were found on his

computer because they were not admissible under Rules of Evidence 403 and 404(b). In

issue six, Gerron complains that the trial court abused its discretion by allowing

testimony that approximately 11,000 images depicting children and child pornography

were found on his computer because they were not admissible under rules 403 and

404(b). In issue seven, Gerron complains that the trial court abused its discretion by

admitting a 64-page download log from Gerron’s computer because it was not admissible

under rules 403 and 404(b).

Photographs and Testimony

        Gerron complains that the trial court abused its discretion by admitting 491 images

that were found on Gerron’s computer. All of the photographs depicted girls under the

age of 18 in sexually provocative poses, but only some of the photographs constitute child

pornography. The rest of the photographs were described as “erotica”—clothed children

who are provocatively posed. The trial court ruled that the images were admissible and

relevant to Gerron’s intent and knowledge.

        Gerron also complains of the admission of testimony regarding approximately

11,000 images of children that were found on Gerron’s computer during a search by the

State’s computer-forensic expert. Gerron argues that there was no basis under Rule

404(b) for the photographs or the testimony regarding the 11,000 images to be admissible

Gerron v. State                                                                     Page 10
as extraneous-offense evidence. Alternatively, Gerron argues that even if the images and

testimony were admissible under Rule 404(b), they were unfairly prejudicial under Rule

403 and should have been excluded.

        Rule 404(b)

        We review a trial court’s ruling on the admissibility of extraneous-offense

evidence for an abuse of discretion. Williams v. State, 301 S.W.3d 675, 687 (Tex. Crim.

App. 2009). As long as the trial court’s ruling is not outside the “zone of reasonable

disagreement,” there is no abuse of discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex.

Crim. App. 2010); see also Newton v. State, 301 S.W.3d 315, 317 (Tex. App.—Waco 2009,

pet. ref’d) (citing De La Paz v. State, 279 S.W.3d 336, 343-44 (Tex. Crim. App. 2009)).

        Gerron contends that the photographs and the testimony regarding the

approximately 11,000 images of children were inadmissible under Rule 404(b). Evidence

offered, however, to prove, among other things, intent, knowledge, or absence of mistake

or accident, is not barred by Rule 404(b). TEX. R. EVID. 404(b)(2); Santellan v. State, 939
S.W.2d 155, 168 (Tex. Crim. App. 1997).        Extraneous-offense evidence may also be

admitted to rebut a defensive theory. Id. at 169.

        The State was required to prove that Gerron possessed the offending pictures

intentionally or knowingly. See TEX. PENAL CODE ANN. § 43.26(a). It is not uncommon

that the culpable mental state required by a penal statute is proved by circumstantial

evidence. See Krause v. State, 243 S.W.3d 95, 111 (Tex. App.—Houston [1st Dist.] 2007,

pet. ref'd).

        During trial, Gerron’s counsel consistently argued that there was insufficient

Gerron v. State                                                                       Page 11
evidence about the age of the girls depicted in some of the exhibits as described in his

first issue. The extraneous photographs were all images of girls under the age of 18 and

included a series of approximately forty photographs of a child in progression from being

clothed to ultimately revealing genitals and breasts.      The testimony was that the

approximately 11,000 images found on Gerron’s computer were of children.             This

supports the State’s theory that Gerron knew that he possessed photographs of girls

under the age of 18 and that the extraneous pictures and testimony are admissible for that

reason.

        Gerron’s trial argument that claimed a lack of knowledge that the materials were

child pornography—visual material depicting a child under age 18 engaging in sexual

conduct (lewd exhibition)—as shown by his contention to law enforcement that he

believed the images were lawful to possess, was an avenue for the admission of the

extraneous materials. See Johnson v. State, 932 S.W.2d 296, 302 (Tex. App.—Austin 1996,

pet. ref'd). The possession of similar types of material—photographs of girls under the

age of 18, whether they constituted child pornography or child “erotica”—is a

circumstance that the jury was entitled to consider as circumstantial evidence of Gerron’s

culpable mental state. Therefore, we conclude that the trial court did not abuse its

discretion in admitting the extraneous photographs and the testimony regarding the

approximately 11,000 images as exceptions under Rule 404(b).

        Rule 403

        Gerron further argues that the evidence was inadmissible under Rule 403. Thus,

we must now consider whether or not the evidence, although relevant and therefore,

Gerron v. State                                                                    Page 12
admissible, should have been disallowed because its probative value was substantially

outweighed by the danger of unfair prejudice. TEX. R. EVID. 403.

        In its seminal decision in Montgomery v. State, the Court of Criminal Appeals
        identified four non-exclusive factors to be considered in determining
        whether evidence should be excluded under Rule 403. Those factors were:
        (1) the probative value of the evidence; (2) the potential to impress the jury
        in some irrational, yet indelible, way; (3) the time needed to develop the
        evidence; and, (4) the proponent’s need for the evidence.

        More recently, the Court has looked to the language of Rule 403 and
        restated the pertinent factors.

           [A] trial court, when undertaking a Rule 403 analysis, must balance
           (1) the inherent probative force of the proffered item of evidence along
           with (2) the proponent’s need for that evidence against (3) any
           tendency of the evidence to suggest decision on an improper basis, (4)
           any tendency of the evidence to confuse or distract the jury from the
           main issues, (5) any tendency of the evidence to be given undue
           weight by a jury that has not been equipped to evaluate the probative
           force of the evidence, and (6) the likelihood that presentation of the
           evidence will consume an inordinate amount of time or merely repeat
           evidence already admitted. Of course, these factors may well blend
           together in practice.

        Gigliobianco v. State, 210 S.W.3d 637, 641-42 (Tex. Crim. App. 2006)
        (footnotes omitted).

Newton, 301 S.W.3d at 319 (footnote and citations omitted); see also Casey v. State, 215
S.W.3d 870, 880 (Tex. Crim. App. 2007).

        There is a presumption that evidence that is deemed to be relevant is admissible.

Casey, 215 S.W.3d at 879. Further, “’probative value’ refers to the inherent probative force

of an item of evidence—that is, how strongly it serves to make more or less probable the

existence of a fact of consequence to the litigation—coupled with the proponent’s need

for that item of evidence.” Id. Unfair prejudice refers not to the fact that the evidence


Gerron v. State                                                                          Page 13
injures a party’s case or position, as virtually all evidence offered by one party will

prejudice the opponent’s case or position. Id. at 883. Evidence is unfairly prejudicial

when it tends to have some adverse effect upon the defendant beyond tending to prove

the fact or issue that justifies its admission into evidence. Id.

        The first matter to consider is the inherent probative force of the evidence. Id. at

879. Regarding the photographs, the various pictures of girls under the age of 18 in

sexually provocative poses were highly probative of the fact that Gerron had a fascination

or preoccupation with younger girls in a sexual manner. The testimony regarding the

discovery of the approximately 11,000 photographs of children also demonstrates the

same. Because one of Gerron’s defensive theories was the lack of proof of the very issue

these items tended to prove, that being that the girls depicted in the photographs for

which he was indicted were under the age of 18, the probative force of the evidence in

question is significant.

        Next, the proponent’s need for the evidence must be examined. Id. at 888. As

pointed out previously, Gerron’s trial position was that the State’s evidence was

insufficient to show that some of the pictures portrayed girls actually under the age of 18.

Therefore, Gerron’s knowledge of, and preoccupation with, pictures of younger girls,

both those that might be termed pornographic and otherwise, was critical to proving the

State’s case. This consideration would heavily favor the admission of the evidence. From

the aspect of the subject matter of the trial, we do not believe that the evidence in question

distracted the jury from their main inquiry, nor did the evidence create a situation where

the jury gave undue credence to this evidence. See id. This is because many of the

Gerron v. State                                                                        Page 14
photographs that Gerron complains about were less graphic than most of the

photographs for which he was tried, and there was little discussion as to the content of

the approximately 11,000 images found on Gerron’s computer. These factors favor the

admission of the evidence.

        The evidence of the actual images or the testimony regarding the images did not

seem to take an inordinate amount of time to introduce. The photographs were admitted

during the State’s computer-forensic expert’s testimony and were offered in one large

group. The photographs were shown to the State’s expert, who testified that the females

depicted in the photographs were under the age of 18. The testimony about the images

that were found during the forensic examination of Gerron’s computer was likewise brief

and not particularly detailed regarding the substance of the images beyond that they

depicted children. This factor also favors admission. We therefore cannot say that the

trial court abused its discretion in admitting the 491 photographs or the testimony

regarding the images found during the search of Gerron’s computer. Accordingly,

Gerron’s fifth and sixth issues are overruled.

Download Log

        In his seventh issue, Gerron complains that the trial court abused its discretion by

admitting a 64-page log of files that Gerron purportedly downloaded from a file-sharing

server called Azureus. Gerron argues that the log should have been excluded under

Rules 404(b) and 403. The log was from a file-sharing system and showed that Gerron

had downloaded images and videos, some of which were clearly not unlawful. The log,

however, contained many downloads with titles that specifically referred to young girls

Gerron v. State                                                                      Page 15
and sexual conduct.

        Rule 404(b)

        The log was used by the State to show that Gerron was actively downloading

images and videos that depicted young girls and were sexual in nature. Two of Gerron’s

defensive theories at trial were that the images for which he was indicted did not

constitute a lewd exhibition of the genitals and that he believed that the images were

lawful because they were merely images of nude girls. The log was admissible to show

Gerron’s intent and knowledge as well as absence of mistake. The trial court did not

abuse its discretion by admitting the log under Rule 404(b)(2).

        Rule 403

        Gerron further argues that the log should have been excluded because its

probative value, if any, was greatly outweighed by unfair prejudice. We first consider

the inherent probative force of the evidence. There was no testimony that the actual

photographs or videos on the log were found on Gerron’s computer. The log, however,

was important for the State to establish that Gerron did not download the photographs

of the girls for which he was indicted because of a mistaken belief as to their lawfulness.

Additionally, because Gerron was challenging the lack of evidence of the age of the girls,

the fact that he specifically searched for young girls engaging in sexual conduct was

important for the State to show intent and knowledge. Because of this, there is probative

force of the evidence in question.

        Next, the proponent’s need for the evidence must be examined. Because one of

Gerron’s trial positions was that the State’s evidence was insufficient to show that he

Gerron v. State                                                                     Page 16
knew that the images constituted a lewd exhibition of the genitals, Gerron’s specific

searches for photographs and videos of younger girls engaging in sexual conduct was

critical to proving that element of the State’s case. This consideration would favor the

admission of the evidence. Further, we do not believe that the download log distracted

the jury from their main inquiry, nor did the evidence create a situation where the jury

gave undue credence to this evidence because the list of the files was just that—a list. The

log was far less prejudicial than the actual photographs of the girls under the age of 18,

which we have previously found to be admissible. These factors favor the admission of

the evidence.

        The introduction of the log did not seem to take an inordinate amount of time to

introduce after the State’s computer-forensic expert explained how the download log was

discovered and the general purpose of file-sharing servers by individuals who obtain

child pornography. The log was offered as one document and only a few selections were

read to the jury during the trial. This factor also favors admission. We thus cannot say

that the trial court abused its discretion when it admitted the download log. We overrule

issue seven.

                  ADMISSION OF LUDVIGSEN’S HEARSAY TESTIMONY

        In issues three and four, Gerron complains that Ludvigsen’s hearsay testimony

about the ages of the girls in exhibits 5, 8, 9, and 10 was inadmissible and violated his

Sixth Amendment right to confrontation, respectively. The trial court conducted a

hearing outside of the presence of the jury to determine whether Ludvigsen’s testimony

would be admissible after Gerron had objected.

Gerron v. State                                                                      Page 17
        We review the trial court’s decision to admit or exclude evidence for an abuse of

discretion. McDonald v. State, 179 S.W.3d 571, 576 (Tex. Crim. App. 2005).

        Ludvigsen is an investigator in the area of child sexual exploitation for the

National Criminal Police of Norway, an agency equivalent to the FBI. Ludvigsen testified

that in 2007 he was involved with an investigation surrounding the photographs that

served as the basis for counts 5, 8, 9, and 10. Ludvigsen testified that the photographs

were taken by two girls in Norway named Maria and Ellen and that the girls had taken

the photographs themselves. Ludvigsen testified that Maria and Ellen were the girls

depicted in exhibits 5, 8, 9, and 10 and that their ages were 10 and 11, respectively, when

the photographs were taken in Norway.

        Ludvigsen related that, in his investigation surrounding the photographs that

served as the basis for counts 5, 8, 9, and 10, he had received a total of 55 photographs of

the two girls, and those four photographs were a part of the series of 55 photographs.

When he began his investigation, the girls had already been identified, and the crime he

was investigating was the identity of the person who had groomed the girls to take the

photographs of themselves and to send them on the internet. According to Ludvigsen,

Maria and Ellen had been communicating on the internet through a chat program with a

person who they thought was a ten-year old girl and who suggested that, if they wanted

to be photo models, they needed to take and send photographs that were similar to a

series of child pornography images that the person sent to Maria and Ellen.

        Ludvigsen said that the Maria and Ellen series of 55 photographs was similar to

another series called the Tori series, which he was familiar with. He testified that the Tori

Gerron v. State                                                                       Page 18
series was what had been sent to Maria and Ellen for them to mimic and that exhibit 7,

which he was familiar with, was a photograph from the Tori series. Regarding exhibit 7,

which was in the group of photographs that Dr. Coffman thought was under the age of

18, she testified: “On this one she doesn’t have any breast tissue.”5 Dr. Coffman next

explained that a girl with no breast tissue or breast development would be considered a

prepubescent child.

           Ludvigsen’s investigation was based on his review of official police reports as to

the girls’ identities, ages, and how and when the photographs were taken and distributed.

Exhibits 5 and 10 were of Ellen, and exhibits 8 and 9 were of Maria. According to

Ludvigsen’s records, the girls’ parents were the source of the birth dates for the girls in

the original investigation. Ludvigsen was not involved in the original investigation.

Ludvigsen had never met or personally seen the girls or their parents, although he knew

where they were in Norway.

           Ludvigsen testified that in preparation for his testimony in Gerron’s trial, he

reviewed the passport records of the two girls. Both girls had passports issued around

the same time that the photographs in counts 5, 8, 9, and 10 were taken and had

subsequently updated their passports. Ludvigsen compared the passport photographs

with the photographs in counts 5, 8, 9, and 10 and believed that they were the same girls.

Ludvigsen had copies of the passport records with him at trial and showed them to the

trial court during the hearing outside the presence of the jury. The records were in




5   Gerron did not challenge the sufficiency of the evidence as to exhibit 7.
Gerron v. State                                                                       Page 19
Norwegian, so Ludvigsen translated them. The passport records were not offered or

admitted into evidence and were returned to Ludvigsen after the trial court looked at

them.

        The trial court ruled that Ludvigsen’s testimony on the ages of the girls at the time

of the photographs was admissible and overruled Gerron’s hearsay and confrontation

objections.

Preservation

        The State argues that Gerron did not preserve his hearsay and confrontation

objections because he did not object every time potentially inadmissible hearsay

testimony was given before the jury. Because the trial court conducted a hearing outside

of the presence of the jury to determine the admissibility of Ludvigsen’s testimony,

Gerron’s hearsay and confrontation objections to Ludvigsen’s testimony at the hearing

outside the presence of the jury were sufficient to preserve his complaint for appeal. See

TEX. R. EVID. 103(a)(1); Ethington v. State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991).

Public Records

        The State contended at oral argument for the first time that Ludvigsen’s testimony

about the ages of the girls depicted in counts 5, 8, 9, and 10 was admissible under the

public-records exception to the hearsay rule. See TEX. R. EVID. 803(8). The version of Rule

803(8) in effect at the time of Gerron’s trial provided that the following is not excluded by

the hearsay rule, even though the declarant is available as a witness:

        (8) Public Records and Reports. Records, reports, statements, or data
        compilations, in any form, of public offices or agencies setting forth (A) the
        activities of the office or agency; (B) matters observed pursuant to duty

Gerron v. State                                                                          Page 20
        imposed by law as to which matters there was a duty to report, excluding
        in criminal cases matters observed by police officers and other law
        enforcement personnel; or (C) in civil cases as to any party and in criminal
        cases as against the state, factual findings resulting from an investigation
        made pursuant to authority granted by law; unless the sources of
        information or other circumstances indicate lack of trustworthiness.

TEX. R. EVID. 803(8).

        In support of this contention, the State cites Butler v. State, 872 S.W.2d 227 (Tex.

Crim. App. 1994), where a medical examiner who was also a custodian of records testified

as an expert witness about the substance of an autopsy report, although the autopsy

report was not admitted into evidence and the autopsy had not been performed by the

medical examiner. The defendant objected on the basis of hearsay. The Court of Criminal

Appeals held:

        We find that the autopsy of [the victim] would have been admissible into
        evidence under the public records exception to the hearsay rule. TEX. R.
        EVID. 803(8)(B). … Therefore we also hold that [the medical examiner’s]
        testimony concerning some of the contents of the autopsy report was not
        subject to a hearsay objection.

Id. at 238.

        In response, Gerron does not contend that the passport records are not a public

record.       Gerron, however, did object on hearsay and confrontation grounds to

Ludvigsen’s testimony relating to the identity and investigation of Maria and Ellen in

addition to the evidence of their ages when the photographs were taken. The majority of

Ludvigsen’s testimony described how the identities of the girls in the photographs in

counts 5, 8, 9, and 10 were discovered and his role in investigating the distribution of the

photographs. Ludvigsen testified that he did not have personal knowledge of the


Gerron v. State                                                                        Page 21
identities of Maria and Ellen or the investigation surrounding the creation and initial

dissemination of the photographs. All of Ludvigsen’s information came from other

investigators and their offense reports, which are generally not admissible. See TEX. R.

EVID. 803(8)(B). The State has limited its arguments on appeal to Gerron’s preservation

of his complaints and to the public-records exception; the State did not present any

hearsay exceptions in response to the objection to the remainder of Ludvigsen’s

testimony. We thus find that the trial court abused its discretion in the admission of

Ludvigsen’s hearsay testimony. We also find that the admission of Ludvigsen’s hearsay

testimony violated Gerron’s confrontation rights. See Coronado v. State, 351 S.W.3d 315,

323-29 (Tex. Crim. App. 2011); see also Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354,

158 L. Ed. 2d 177 (2004).

Harm

        We next address harm. The erroneous admission of hearsay evidence such as this

is non-constitutional error and will result in reversal only if that error affected a

substantial right of the defendant. See TEX. R. APP. P. 44.2(b). A substantial right is

affected when the evidence, viewed in light of the record as a whole, had a substantial

and injurious influence in determining the jury’s verdict. King v. State, 953 S.W.2d 266,

271 (Tex. Crim. App. 1997).

        [N[on-constitutional error must be disregarded unless it affects the
        defendant’s substantial rights. This court “will not overturn a criminal
        conviction for non-constitutional error if the appellate court, after
        examining the record as a whole, has fair assurance that the error did not
        influence the jury, or influenced the jury only slightly.” In considering the
        potential to harm, the focus is not on whether the outcome of the trial was
        proper despite the error, but whether the error had a substantial or

Gerron v. State                                                                         Page 22
        injurious effect or influence on the jury’s verdict. A conviction must be
        reversed for non-constitutional error if the reviewing court has grave doubt
        that the result of the trial was free from the substantial effect of the error.
        “Grave doubt” means that “in the judge’s mind, the matter is so evenly
        balanced that he feels himself in virtual equipoise as to the harmlessness of
        the error.” “[I]n cases of grave doubt as to harmlessness the petitioner must
        win.”

Barshaw v. State, 342 S.W.3d 91, 93-94 (Tex. Crim. App. 2011) (footnoted citations omitted).

        Because a violation of the Sixth Amendment right of confrontation constitutes

constitutional error, we must reverse a trial court’s judgment when Confrontation Clause

error is present unless we can determine beyond a reasonable doubt that the error did

not contribute to the conviction. TEX. R. APP. P. 44.2(a); see McClenton v. State, 167 S.W.3d
86, 94 (Tex. App.—Waco 2005, no pet.); see also Langham v. State, 305 S.W.3d 568, 582 &

n.42 (Tex. Crim. App. 2010).

                In determining specifically whether constitutional error under
        Crawford may be declared harmless beyond a reasonable doubt ... the
        following factors are relevant: 1) how important was the out-of-court
        statement to the State’s case; 2) whether the out-of-court statement was
        cumulative of other evidence; 3) the presence or absence of evidence
        corroborating or contradicting the out-of-court statement on material
        points; and 4) the overall strength of the prosecution’s case. … [T]he
        emphasis of a harm analysis pursuant to Rule 44.2(a) should not be on “the
        propriety of the outcome of the trial.” That is to say, the question for the
        reviewing court is not whether the jury verdict was supported by the
        evidence. Instead, the question is the likelihood that the constitutional error
        was actually a contributing factor in the jury’s deliberations in arriving at
        that verdict—whether, in other words, the error adversely affected the
        integrity of the process leading to the conviction. In reaching that decision,
        the reviewing court may also consider, in addition to the factors listed
        above, inter alia, the source and nature of the error, to what extent, if any,
        it was emphasized by the State, and how weighty the jury may have found
        the erroneously admitted evidence to be compared to the balance of the
        evidence with respect to the element or defensive issue to which it is
        relevant. With these considerations in mind, the reviewing court must ask
        itself whether there is a reasonable possibility that the Crawford error moved

Gerron v. State                                                                           Page 23
        the jury from a state of non-persuasion to one of persuasion on a particular
        issue. Ultimately, after considering these various factors, the reviewing
        court must be able to declare itself satisfied, to a level of confidence beyond
        a reasonable doubt, that the error did not contribute to the conviction before
        it can affirm it.

Langham, 305 S.W.3d at 582.

        Of the four exhibits that were the subject of Ludvigsen’s testimony, we begin with

exhibit 9, which Ludvigsen said is a photograph of Maria when she was age 10.

Regarding the girl in exhibit 9, Dr. Coffman testified: “This one I also thought she had

not started puberty yet due to having no breast tissue.”          Dr. Coffman had earlier

explained, regarding the image in exhibit 3, that a girl with no breast tissue or breast

development would be considered a prepubescent child. Furthermore, the jury itself was

able to inspect the image to determine if the person in it was under the age of 18. TEX.

PENAL CODE ANN. § 43.25(g)(2). From our examination of the entire record and our

review of the image in exhibit 9, which is undoubtedly a prepubescent girl, we conclude

that the trial court’s error in allowing Ludvigsen’s testimony about the age of the girl in

exhibit 9 did not have a substantial or injurious effect or influence on the jury’s verdict.

Likewise, after considering the constitutional-error factors, we conclude beyond a

reasonable doubt that the confrontation error regarding Ludvigsen’s testimony about the

age of the girl in exhibit 9 did not contribute to the conviction on count 9.

        We next turn to exhibits 5 and 10, which Ludvigsen said are photographs of Ellen

when she was age 11, and to exhibit 8, which Ludvigsen said is a photograph of Maria.

Exhibit 5 depicts a girl on her hands and knees, facing away from the camera, but with

the girl’s head turned to look at the camera. Dr. Coffman said of exhibit 5: “She looked

Gerron v. State                                                                           Page 24
like she has quite a bit of breast tissue. Her areola contour with the breast tissue, it’s

difficult to tell. It looks confluent, although it’s kind of hard to tell. But I just thought

there was too much breast tissue for me to be able to really say.”

        Exhibit 10 is a slightly similar pose to exhibit 5, but is closer up and the girl is

wearing a bra. Regarding exhibit 10, all that Dr. Coffman said was: “I could not make a

determination on her.”

        Disregarding Ludvigsen’s testimony that the person in exhibits 5 and 10 are the

same girl, it is obvious that they are photographs of the same girl taken on the same bed.

Both photographs also depict no pubic hair and undoubtedly depict an early

prepubescent girl.

        Exhibit 8 is a close-up photograph of a female’s anus and vagina from a posterior

view. There is a total absence of pubic hair, and the image is undoubtedly one of a

prepubescent or early pubescent girl. Regarding exhibit 8, Dr. Coffman said that she

could not make an age-range determination for that photograph because the labia majora

was closed.

        From our review of the images in exhibits 5, 8, and 10 and the record as a whole,

including the State’s two brief references to Ludvigsen in closing argument and the vast

amount of evidence pertaining to Gerron’s obvious fetish for child pornography,6 we


6
  This evidence includes the images of the obviously underage and prepubescent girls in exhibits 3, 4, and
7, counts on which Gerron did not challenge the sufficiency of the evidence on age, along with the images
of the obviously underage and either prepubescent or early pubescent girls in the State’s extraneous-offense
evidence. Cf. Cox v. State, --- S.W.3d ---, ---, 2016 WL 4254151, at *5 (Tex. App.—Houston [1st Dist.] Aug.
11, 2016, no pet. h.) (“Appellant’s possession of child pornography constitutes some proof that Appellant
intended to solicit more child pornography. … Appellant’s possession of pornography was some proof
that he is sexually attracted to prepubescent girls.”). It further includes the download log, which contains
Gerron v. State                                                                                     Page 25
conclude that the trial court’s error in allowing Ludvigsen’s testimony about the ages of

the girls did not have a substantial or injurious effect or influence on the jury’s verdict.

Likewise, after considering the constitutional-error factors, we conclude beyond a

reasonable doubt that the confrontation error regarding Ludvigsen’s testimony about the

ages of the girls in exhibits 5, 8, and 10 did not contribute to the conviction on those

counts. We overrule issue three.

                                  EXCLUSION OF EVIDENCE

        In issue eight, Gerron complains that the trial court abused its discretion by

excluding several books that Gerron contends contain images similar to those for which

he was being tried and that could be lawfully obtained at a public bookstore such as

Barnes and Noble. Nine books were admitted at a pretrial hearing for the limited purpose

of Gerron’s challenge to the constitutionality of the statute.

        During trial, a law-enforcement officer was asked whether she was familiar with

several books that Gerron’s trial counsel had presented to her. At that time, Gerron’s trial

counsel was asking the officer whether or not she knew of the existence of those types of

books and whether she believed that they contained child pornography. When Gerron’s

trial counsel asked the officer to look through the books and show which ones she

believed constituted child pornography, the State objected that the books were not

relevant, and the trial court sustained the objection. Gerron later made an offer of proof




titles such as: “Preteen art”; “Young Model Hall of Fame”; “15yo Jessy Gets … By Old Perv”; “More
Pictures of Sexy Young Teens!”; “anita_12y”; “Child Models”; “Very Young Chick Stripping On Poker
Table”; “HOT 14 year old girl taking picture of herself in the mirror”; “14yo Girl Has A Crazy Orgasm!”;
“Anna 12yo”; “Jailbait-lover.com”; and “47 Pictures of Very Young Girl.”
Gerron v. State                                                                                 Page 26
of four of the books. The officer was questioned as to whether she was familiar with the

four books, and she testified that she was not familiar with them. The State further

argued that the books were not admissible because the officer had never seen them.

        Evidence that is not relevant is inadmissible. TEX. R. EVID. 402; see Montgomery v.

State, 810 S.W.2d 372, 386 (Tex. Crim. App. 1990) (op. on reh’g). Relevant evidence is

“evidence having any tendency to make the existence of any fact that is of consequence

to the determination of the action more probable or less probable than it would be

without the evidence.” TEX. R. EVID. 401.

        Gerron argues that his defensive theory was to argue that the images on his

computer did not portray a lewd exhibition of genitals. Gerron contends that the books

were vital to show that the images in the books were not lewd, and therefore the images

he possessed were not lewd because they were “strikingly similar.” Because the law-

enforcement officer had testified that she believed the images for which Gerron was being

tried showed a lewd exhibition, Gerron sought the introduction of the books and the

ability to question the officer on what she would define as lewd.

        We agree with the trial court that the books were not relevant to the determination

of whether the ten images for which Gerron was being tried portrayed a lewd exhibition

of genitals. The images in the excluded books are not “strikingly similar” to all but

potentially one of the ten images. And even if the photographs in the books were similar,

there was no evidence or showing that the books had any relation to Gerron. Gerron did

not possess the books, and there was no evidence that he had ever seen them or otherwise

knew of their existence. The books do not make the photographs for which Gerron was

Gerron v. State                                                                     Page 27
being tried to be more probable or less probable to portray a lewd exhibition of the

genitals than it would be without the admission of the books. Thus, the trial court did

not abuse its discretion by refusing to admit the four books. We overrule issue eight.

                                 CUMULATION ORDER

        In his ninth issue, Gerron complains that the trial court erred by ordering that his

sentences be cumulated because there was insufficient evidence that the offenses

occurred after September 1, 2005 and because the trial court’s oral pronouncement was

insufficient.

Date of Offenses

        Penal Code section 3.03 provides for the cumulation of sentences for certain

offenses. See TEX. PENAL CODE ANN. § 3.03 (West Supp. 2014). In 2005, subsection

3.03(b)(3) was amended to allow the trial court to cumulate sentences for child-

pornography convictions; the amended statute became effective on September 1, 2005

and includes only offenses on which every element was committed on or after September

1, 2005. Act of May 23, 2005, 79th Leg., R.S., ch. 527, §§ 1, 3, 2005 Tex. Gen. Laws 1429,

1430.

        The trial judge has discretion to cumulate sentences under subsection 3.03(b)(3) if

there is “some evidence” that the offenses occurred after September 1, 2005. See Bonilla

v. State, 425 S.W.3d 811, 817 (Tex. Crim. App. 2014) (setting forth “some evidence”

standard under subsection 3.03(b)(2)(A)). The photographs for which Gerron was tried

were found on his computer after it was seized on June 8, 2009.



Gerron v. State                                                                      Page 28
        Gerron came to the attention of law enforcement as part of a nationwide

investigation of a company that was operating websites where customers could purchase

subscriptions to access various child-pornography websites. Gerron was identified as a

customer having purchased a thirty-day subscription in 2006 to a website called “LS

Land,” which is commonly known for child pornography.

        When confronted by law enforcement, Gerron admitted purchasing the images

from LS Land and from Low Mania, another website similar to LS Land. Additionally,

the Azureus log indicated that Gerron had searched for and downloaded videos and

photographs that appeared to likely constitute child pornography in 2007. There was no

evidence that the images were downloaded before 2006.

        Although there was no evidence of the exact dates that the images for which

Gerron was tried were downloaded, we conclude that the evidence is sufficient to

support the trial court’s conclusion that the images were downloaded after September 1,

2005. We do not find that the trial court erred or abused its discretion in cumulating the

sentences on this basis.

Oral Pronouncement of Cumulation Order

        Gerron further argues that the trial court’s pronouncement of the cumulation

order was insufficient. When the trial court announced its intention to cumulate the

sentences, the trial court stated:

        As part of the judgment, I hereby order that all 9 sentences run
        consecutively, that is one after the other.

        The defendant is to receive one day credit for jail time served. Therefore,
        the defendant will be [sic] begin serving the nine-year prison sentence

Gerron v. State                                                                       Page 29
        assessed as to Count Two. When that’s completed, he’ll begin serving the
        nine-year prison sentence assessed as to Count Three. When that’s finished,
        he’ll begin serving the prison sentence of nine years as to Count Four and
        likewise until all counts have been served, all 81 years.

        The trial court entered one judgment that included counts two through ten, and

the punishment assessed in the judgment states: “9 years TDCJID on each count (counts

two thru [sic] ten inclusive) shall be served consecutively, one after the other, for a total

of 81 years.”7

        Gerron contends that the trial court’s oral pronouncement was insufficient because

it did not cite the number of any of the convictions, the name of the convicting court, or

the conviction date. The State replies that the cases relied on by Gerron to support his

contention apply to sentences that were stacked upon prior sentences from prior

convictions, not multiple counts that were all before the trial court at the same time. See,

e.g., Ex parte Davis, 506 S.W.2d 882, 883-84 (Tex. Crim. App. 1974) (dealing with stacking

a sentence on prior conviction from another court but also noting that those requirements

are “not absolute.”); Phillips v. State, 488 S.W.2d 97, 98-100 (Tex. Crim. App. 1967) (noting

that purpose of specificity is to allow Department of Corrections to carry out court’s




7
  The Court of Criminal Appeals has recommended five requirements for cumulation orders: (1) the trial
court number of the prior conviction, (2) the correct name of the court where the prior conviction was taken,
(3) the date of the prior conviction, (4) the term of years of the prior conviction, and (5) the nature of the
prior conviction. Ward v. State, 523 S.W.2d 681, 682 (Tex. Crim. App. 1975). It is well settled that inclusion
of all of the recommended elements is not mandatory. See Banks v. State, 708 S.W.2d 460, 461 (Tex. Crim.
App. 1986); Williams v. State, 675 S.W.2d 754, 764 (Tex. Crim. App. 1984) (op. on reh’g). To be valid, a
cumulation order “should be sufficiently specific to allow the Texas Department of Criminal Justice—
Institutional Division … to identify the prior with which the newer conviction is cumulated.” Ex parte San
Migel, 973 S.W.2d 310, 311 (Tex. Crim. App. 1998).
Gerron v. State                                                                                      Page 30
orders). We agree with the State, conclude that the oral pronouncement was adequately

specific, and therefore overrule issue nine.

          ADMISSION OF ANIME IMAGE DURING PUNISHMENT PHASE

        In his tenth issue, Gerron complains that the trial court abused its discretion in the

admission of an anime image that depicted an adult male ejaculating into the mouth of a

very young child. The image was one of many that had been found on Gerron’s

computer. The trial court had excluded the image during the guilt-innocence phase but

admitted it during punishment. Gerron argues that the image should have been excluded

under Rule 403.

        We assume without deciding that the trial court erred by admitting the anime

image. An erroneous admission of evidence such as this will result in reversal only if that

error affected a substantial right of the defendant.       See TEX. R. APP. P. 44.2(b).     A

substantial right is affected when the evidence, viewed in light of the record as a whole,

had a substantial and injurious influence in determining the jury’s verdict. King, 953
S.W.2d at 271. Viewing the record as a whole, including voir dire, the evidence, including

the extraneous-offense evidence of over 11,000 photographs of actual children in Gerron’s

possession, the arguments of counsel, and the jury charge, we conclude that the

admission of this one computer-generated image did not have a substantial and injurious

influence in determining Gerron’s punishment. We overrule issue ten.

                                      CONCLUSION

        Having overruled all of Gerron’s issues, we affirm the trial court’s judgment of

conviction.

Gerron v. State                                                                        Page 31
                                       REX D. DAVIS
                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray dissenting)
Affirmed
Opinion delivered and filed October 26, 2016
Publish
[CRPM]




Gerron v. State                                       Page 32